DETAILED ACTION
	Claims 23-42 are pending. Claims 1-22 are canceled. Claim 24 is amended. This is in response to Applicant’s arguments and amendments filed on February 3, 2022.

Response to Arguments
Applicant’s arguments with respect to claim 23 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new reference is provided by the IDS submitted on February 3, 2022 along with the current amendment.
This action is Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

.


Claims 23, 26-29, 33 and 36-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PG Pub 20170063996 (hereinafter Kaster)
 	Regarding claim 23, Kaster discloses a non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for customized code execution flow integrity for a controller, comprising: 
 	embedding, in a controller, customized and controller-specific code execution flow inspection code (Fig. 2 and par. [0015]-[0018] disclose stored instructions in a  microcontroller to determine if suspicious messages or signals are being received through the CAN driver), the controller-specific code execution flow inspection code being configured to: 
monitor local processing activity of the controller; compare code execution requests of the controller to a map of permitted code execution for the controller (par. [0018] discloses inspected messages (e.g. code instructions send to vehicle ECU) are compared to a baseline (e.g. map of permitted code execution) for each ECU in the system being monitored; the baseline includes types of messages that a particular ECU is accustomed to seeing. If a message does not fall into that baseline group, then the message is flagged as suspicious activity); 
determine whether the code execution requests conflict with the map of permitted code execution for the controller; and implement, based on the determination, control actions to prevent the code execution requests that conflict with the map of permitted code execution from being executed on the controller (par. [0018] discloses ”…If a message does not fall into that baseline group, then .  

 	Regarding claim 26, Kaster discloses wherein the map of permitted code execution for the controller is based on a static analysis of binaries associated with code installed on the controller (as known in the art, messages sent to CAN bus are in binaries. Hence, analysis of a base line message as taught in Kaster, for example, is a static analysis).  

 	Regarding claim 27, Kaster discloses wherein the embedding includes integrating the controller-specific code execution flow inspection code into executable code installed on the controller (Fig. 2 shows the flash signature and code memory storing instructions and baseline messages to be compared to).  

 	Regarding claims 28-29, Kaster discloses wherein the operations further comprise accessing signatures associated with the code execution requests and
 wherein the operations further comprise comparing the signatures with a database of approved signatures (see rejections in claims 23 and 27 for flash signature storing baseline messages as normal, expected messages).  

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kaster in view of PG Pub 20180204011 (hereinafter Nakano)
 	Regarding claim 24, Kaster does not disclose wherein the map of permitted code execution for the controller defines a plurality of permitted call sequences between portions of code executable by the controller, the portions of code comprising at least one of: a process, a program, a binary, or a script. Nakano inspects attack based a sequence of messages for a function/process (e.g. Parking Assist, Lane Keeping assist, etc.) (Fig. 7 and par. [0088]-[0090] disclose the inspection of sequence of messages for 

	Regarding claim 25, Nakano discloses wherein the map of permitted code execution for the controller is based on a build process for the controller (as shown in Fig. 7, each function comprise a certain sequence of messages expected as a build process).  

 	Claims 34-35 are rejected in view of claims 24-25 rejections respectively.


	Claims 30-32 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kaster in view of PG Pub 20150191135 (hereinafter Ben Noon)
 	Regarding claim 30, Kaster does not disclose wherein a hook registered with a kernel of the controller is configured to redirect processing of the controller to a process verification function. Ben Noon discloses a plurality of Watchmen as a hardware component to monitor CAN bus messages but can also be hosted in an operating system of CAN in-vehicle communication network and is hooked into positions in the operating system (Summary, Figs. 1-2 and par. [0050]-[0055] and [0078] disclose 

 	Regarding claim 31, Ben Noon discloses wherein the process verification function is configured to return processing of the controller following the process verification function (par. [0078] states “…The received information may enable the Watchman to perform a security verification prior to performing a potentially damaging activity on the system…”; moreover, Fig. 2B at steps 117 and 118 discloses the inspection by a Watchman if the message is normal it will be return to the CAN bus to carry out the request, if the message is not normal it will not be returned to the CAN bus for normal processing).

 	Regarding claim 32, the combination of Kaster and Ben Noon discloses wherein the process verification function is configured to determine signatures associated with the code execution requests (Kaster looks for message closely matched to the baseline messages presumedly stored in the flash signature (e.g. signatures deemed as normal).

	Claims 40-42 are rejected in view of claims 30-32 rejections respectively.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on February 3, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2494